Name: Commission Implementing Decision (EU) 2015/279 of 19 February 2015 on the approval of the battery charging Asola solar roof as an innovative technology for reducing CO 2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: soft energy;  marketing;  environmental policy;  organisation of transport;  deterioration of the environment;  technology and technical regulations;  research and intellectual property;  electronics and electrical engineering
 Date Published: 2015-02-20

 20.2.2015 EN Official Journal of the European Union L 47/26 COMMISSION IMPLEMENTING DECISION (EU) 2015/279 of 19 February 2015 on the approval of the battery charging Asola solar roof as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emissions performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 12(4) thereof, Whereas: (1) The supplier Asola Technologies GmbH (the Applicant) submitted an application for the approval of the battery charging Asola solar roof as an innovative technology on 12 February 2014. The completeness of the application was assessed in accordance with Article 4 of Commission Implementing Regulation (EU) No 725/2011 (2). The Commission identified certain relevant information as missing in the original application and requested the Applicant to complete it. The Applicant provided the required information on 28 May 2014. The application was found to be complete and the period for the Commission's assessment of the application started on the day following the date of official receipt of the complete information, i.e. 29 May 2014. (2) The application has been assessed in accordance with Article 12 of Regulation (EC) No 443/2009, Implementing Regulation (EU) No 725/2011 and the Technical Guidelines for the preparation of applications for the approval of innovative technologies pursuant to Regulation (EC) No 443/2009 (the Technical Guidelines) (3). (3) The application refers to the battery charging Asola solar roof. The solar roof consists of a photovoltaic (PV) panel which is installed on the vehicle roof. The photovoltaic panel converts ambient energy into electrical energy which, via a voltage controller, is stored in an on-board battery. The Commission finds that the information provided in the application demonstrates that the conditions and criteria referred to in Article 12 of Regulation (EC) No 443/2009 and in Articles 2 and 4 of Implementing Regulation (EU) No 725/2011 have been met. (4) The Applicant has demonstrated that a battery charging solar roof system of the kind described in this application did not exceed 3 % of the new passenger cars registered in the reference year 2009. (5) In order to determine the CO2 savings that the innovative technology will deliver when fitted to a vehicle, it is necessary to define the baseline vehicle against which the efficiency of the vehicle equipped with the innovative technology should be compared as provided for in Articles 5 and 8 of Implementing Regulation (EU) No 725/2011. The Commission finds that the baseline vehicle should be a vehicle variant that in all aspects is identical to the eco-innovation vehicle with the exception of the solar roof and, where applicable, without the additional battery and other appliances needed specifically for the conversion of the solar energy into electricity and its storage. For a new version of a vehicle in which the solar roof panel is installed the baseline vehicle should be the vehicle in which the solar roof panel is disconnected and the change in mass due to the installation of the solar roof is taken into account. (6) The Applicant has provided a methodology for testing the CO2 reductions which includes formulae which are based on the Technical Guidelines with regard to a battery charging solar roof. The Commission considers that it should moreover be demonstrated the degree to which the overall energy consumption of the vehicle with regard to its transport function is improved compared to the energy consumed for the operation of devices aimed at enhancing the comfort of the driver or the passengers. (7) In determining the savings it is also necessary to take into account the storage capacity of a single on-board battery or the presence of an additional battery dedicated for only storing the electricity generated by the solar roof. (8) The Commission finds that the testing methodology will provide testing results that are verifiable, repeatable and comparable and that it is capable of demonstrating in a realistic manner the CO2 emissions benefits of the innovative technology with strong statistical significance in accordance with Article 6 of Implementing Regulation (EU) No 725/2011. (9) Against that background the Commission finds that the Applicant has demonstrated satisfactorily that the emission reduction achieved by the innovative technology is at least 1 g CO2/km. (10) Since the CO2 emissions type-approval test referred to in Regulation (EC) No 715/2007 of the European Parliament and of the Council (4) and Commission Regulation (EC) No 692/2008 (5) does not take into consideration the presence of a solar roof and the additional energy provided through this technology, the Commission is satisfied that the battery charged Asola solar roof is not covered by the standard test cycle. The Commission finds that the verification report has been prepared by the TÃ V SÃ D Auto Service GmbH, which is an independent and certified body and that the report supports the findings set out in the application. (11) Against that background, the Commission finds that no objections should be raised as regards the approval of the innovative technology in question. (12) Considering that the methodology proposed for determining the CO2 emission savings from the Asola solar roof is in all essential elements similar to that approved by Commission Implementing Decision 2014/806/EU (6), the Commission finds that it is appropriate, with a view to ensuring a coherent approach, to provide that the testing methodology specified in that Decision should apply also with regard to the Asola solar roof. (13) Any manufacturer wishing to benefit from a reduction of its average specific CO2 emissions, for the purpose of meeting its specific emissions target by means of the CO2 savings from the use of the innovative technology approved by this Decision, should, in accordance with Article 11(1) of Implementing Regulation (EU) No 725/2011, refer to this Decision in its application for an EC type-approval certificate for the vehicles concerned. (14) For the purposes of determining the general eco-innovation code to be used in the relevant type-approval documents in accordance with Annexes I, VIII and IX to Directive 2007/46/EC, the individual code to be used for the innovative technology approved through this Implementing Decision should be specified. (15) The period for the assessment of the innovative technology referred to in Article 10(2) of Implementing Regulation (EU) No 725/2011 is due to expire. It is therefore appropriate that the Implementing Decision enters into force as soon as possible, HAS ADOPTED THIS DECISION: Article 1 1. The battery charging Asola solar roof intended for use in M1 vehicles is approved as an innovative technology within the meaning of Article 12 of Regulation (EC) No 443/2009. 2. The CO2 emissions reduction from the use of the battery charging Asola solar roof referred to in paragraph 1 shall be determined using the methodology set out in the Annex to Implementing Decision 2014/806/EU. 3. The individual eco-innovation code to be entered into type-approval documentation to be used for the innovative technology approved through this Implementing Decision shall be 11. Article 2 This Decision shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Implementing Regulation (EU) No 725/2011 of 25 July 2011 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 194, 26.7.2011, p. 19). (3) http://ec.europa.eu/clima/policies/transport/vehicles/cars/docs/guidelines_en.pdf (version of February 2013) (4) Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 171, 29.6.2007, p. 1). (5) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). (6) Commission Implementing Decision 2014/806/EU of 18 November 2014 on the approval of the battery charging Webasto solar roof as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 332, 19.11.2014, p. 34).